Case 8:18-cr-00486-JDW-CPT Document 34 Filed 04/10/19 Page 1 of 3 PageID 242



                               UNITED STATES DISTRICT COURT
                                MIDDLE DISTRICT OF FLORIDA
                                      TAMPA DIVISION


UNITED STATES OF AMERICA                               CASE NO.:      8:18-cr-00486-T-27CPT

v.

JAMES LAUGHERY


                     DEFENDANT’S SENTENCING MEMORANDUM AND
                              REQUEST FOR VARIANCE


          JAMES LAUGHERY, by and through his undersigned attorney, respectfully submits this

Sentencing Memorandum for this Honorable Court’s consideration. Mr. Laughery requests this

Court determine that a variance from the applicable guideline range is appropriate pursuant to 18

U.S.C. § 3553, and thus impose a sentence of 24 months’ imprisonment.

                                    STATEMENT OF FACTS

          On October 18, 2018, a federal grand jury returned an indictment charging Mr. Laughery

with four counts of being a felon in possession of a firearm. Pre-Sentence Investigation Report

(“PSI”)     3 ¶¶1-5. Mr. Laughery entered a guilty plea to Count One pursuant to a plea agreement

that dismissed all other counts and was adjudicated guilty on February 13, 2019. PSI 3-4.

                                 GUIDELINE CALCULATIONS

          The PSI properly scores Mr. Laughery’s total offense level as 13 and criminal history

category score as VI. His guideline range is 33-41 months.

                                   REQUEST FOR VARIANCE

          This Court is well aware of the wide discretion given by Booker and its progeny, so there

is no need to reiterate it here. Under the factors laid out by 18 USC § 3553(a), the most important
Case 8:18-cr-00486-JDW-CPT Document 34 Filed 04/10/19 Page 2 of 3 PageID 243



is the nature and circumstances of the offense and the history and characteristics of the defendant.

       While the PSI does not mention mental health illness, Mr. Laughery’s mental condition

was a great concern to the Magistrate Judge prior to accepting Mr. Laughery’s plea. Mr.

Laughery’s medical records from the Pinellas County Jail were filed with this Court under seal.

A review of those would show Mr. Laughery did suffer from hallucinations and side affects from

“going cold turkey” due to his arrest after a lifestyle of daily drug use. Furthermore, he has not

just hepatitis, but three forms it. Severe hepatic illness is directly correlated with poor quality of

life and an adverse effect on mental health. See Enescu, Aurelia et al. Psychosocial Issues in

Patients With Chronic Hepatitis B and C, Curr. Health Sci. J. Apr-Jun 2014, pp 93-96. (found at

https://www.ncbi.nlm.nih.gov/pmc/articles/PMC4340448/) “At least 50% of the patients infected

with virus C suffer of a psychiatric disease and the prevalence during life of psychosis, anxiety,

impairment of quality of life is significantly higher than healthy subjects” Id. Combine this with

Mr. Laughery’s nearly daily use of hard drugs, he is need of psychiatric help.

               Mr. Laughery will be the first to admit he needs help. While his arrest may have

been part of a larger investigation into criminal gangs in Pasco County, Mr. Laughery is not a

member of the “United Aryan Brotherhood” nor any white supremacist organization. He simply

sold the firearms to make money to buy drugs to support his daily high. He is need of medical

and drug treatment and would request placement at FCC Butner or FCI Morgantown. He has a

wife who is ready to give him a fresh start away from Pasco County and help him continue to

rehabilitate from his drug problems when he is done with imprisonment. Given Mr. Laughery’s

mental and health conditions, a 24 month sentence would be an appropriate term to fulfill the

statutory requirements of 18 USC § 3553(a).
Case 8:18-cr-00486-JDW-CPT Document 34 Filed 04/10/19 Page 3 of 3 PageID 244




                                          /s Christopher DeLaughter
                                          CHRISTOPHER GEORGE DELAUGHTER



                              CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that a true and correct copy of the foregoing was provided by

CM/ECF which served an electronic copy on counsel for the government on April 10, 2019.



                                          /s Christopher DeLaughter
                                          CHRISTOPHER GEORGE DELAUGHTER
                                          506 North Armenia Ave.
                                          Tampa, FL 33609
                                          (813) 877 6970
                                          (813) 879 2610
                                          Chris@barrorlaw.com
                                          FBN 0039629
                                          Attorney for James Laughery
